


109 HR 6144 IH: International Disaster Risk Reduction

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6144
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To reduce vulnerability to natural disasters in foreign
		  countries through the use of disaster mitigation techniques.
	
	
		1.Short titleThis Act may be cited as the
			 International Disaster Risk Reduction
			 Act of 2006.
		2.FindingsCongress finds the following:
			(1)The devastating
			 impacts of natural disasters can be mitigated by assisting communities to build
			 in safer locations, construct sturdier dwellings, enforce sound building
			 practices, and protect natural ecosystems.
			(2)By
			 2050, two billion people are expected to be especially vulnerable to floods due
			 to growing populations, indiscriminate logging, rapid urbanization, and
			 increasing development along coasts and in other hazardous regions.
			(3)According to a
			 study by the World Bank and the United States Geological Survey during the
			 1990s, $40 billion invested in preventive measures could have saved $280
			 billion in disaster relief funds and saved countless lives.
			3.Assistance for
			 disaster mitigation effortsSection 491(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2292(b)) is amended by adding at the end the following new
			 sentence: Assistance relating to disaster preparedness under the
			 preceding sentence shall include assistance to reduce vulnerability of humans
			 and property to natural disasters through the use of disaster mitigation
			 techniques, including to assist communities to build in safer locations,
			 construct sturdier dwellings, promulgate and enforce sound building codes and
			 practices, develop comprehensive land use plans that include disaster
			 preparedness and risk reduction, and protect natural
			 ecosystems..
		4.Initiative to
			 encourage the use of disaster mitigation techniques
			(a)InitiativeThe
			 Secretary of State, in consultation with the heads of other appropriate
			 departments and agencies of the Government of the United States, shall develop
			 and implement an initiative to reduce vulnerability of humans and property to
			 natural disasters in foreign countries by encouraging the use of disaster
			 mitigation techniques, including disaster mitigation techniques described in
			 section 491(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2292(b)), as
			 amended by section 3 of this Act, by foreign governments in regions considered
			 especially vulnerable to natural disasters.
			(b)United states
			 assistanceThe initiative required by subsection (a) shall
			 include the provision of assistance under section 491(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2292(b)), as amended by section 3 of this
			 Act, relating to the use of disaster mitigation techniques.
			(c)Advisory
			 committeeThe Secretary of State shall appoint an advisory
			 committee of experts in the science of natural disasters and disaster
			 mitigation, humanitarian relief and development, international diplomacy, and
			 professionals in the fields of urban, community, and regional planning
			 (including transportation and land use), architecture, landscape architecture,
			 and urban design to advise the Secretary on the development and implementation
			 of the initiative required by subsection (a).
			(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State should submit to the Committee on International Relations of the House
			 of Representatives and the Committee on Foreign Relations of the Senate a
			 report that contains a description of the initiative required by subsection (a)
			 and a plan for its implementation.
			5.Regulations
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of State shall
			 promulgate regulations which require that—
				(1)efforts to reduce
			 vulnerability to future disasters through the use of disaster mitigation
			 techniques, including techniques described in section 491(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2292(b)), as amended by section 3 of this
			 Act, shall be included in all United States assistance programs, projects, and
			 activities for international disaster relief and rehabilitation; and
				(2)such programs,
			 projects, and activities may only be provided in ways that reduce overall
			 vulnerability to natural disasters in the impacted area.
				(b)UpdateThe Secretary of State may periodically
			 revise the regulations promulgated pursuant to subsection (a).
			6.Authorization of
			 appropriations
			(a)In
			 GeneralThere are authorized to be appropriated for fiscal year
			 2007 and each subsequent fiscal year such sums as may be necessary to carry out
			 this Act and the amendment made by section 3 of this Act.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
